DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,961,709 to Noschese.
Noschese discloses an electrical contactor made of a plate like member (30) is made of beryllium copper (see Col. 4, lines 6-8) having electrically conductive: the electrical contactor having a volute shape with an upper spiral structure and a lower spiral structure overlapping each other (see Fig. 4).  Note that the method of forming the device is not germane to the issue of patentability of the device itself.  Therefore, these limitations have not given patentable weight.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest the method of manufacturing an electrical contactor made of a plate-like member having electrical conductivity by hardening treatment of the plate-like member temporarily assuming the volute as a result of compressing the barrel shape of the plate-like member from vertical direction until the barrel shape assumes a volute shape with an upper spiral structure and a lower spiral structure overlapping each other in combination with other limitations as recited in claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 7,520,753 to Mulligan et al disclose the method of forming an electrical contactor using a coil/wire and U.S. 7,491,069 to Di Stefano et al disclose contact terminal made from winding the conductive plate into a barrel shape and when compressed (in used) the contact terminal having a volute shape; however, both fails to disclose the allowable subject matter of claim 1 as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/May 7, 2022 			                                           Primary Examiner, Art Unit 3729